       Case 1:19-cv-03185-RDM Document 126 Filed 11/20/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

              Plaintiffs,

 v.                                               Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

              Defendants.


                       NOTICE OF COMPLIANCE WITH
                   THE COURT’S PRELIMINARY INJUNCTION

      Pursuant to the Court’s Preliminary Injunction issued on May 24, 2020,

defendants Barbara Bazron, Mark Chastang, and the District of Columbia

(collectively, the District) submit the following point prevalence survey (PPS) update

in accordance with the Court’s order.

      1. Updated Results from the October 26-November 6, 2020 Staff PPS

      A total of 806 staff members were tested from October 26 to November 6, 2020.

A total of 776 staff members were tested at Saint Elizabeths and another 30 were

tested at other sites. One staff member tested positive and was placed on 14-day

leave, as reported in the District’s prior Notice of Compliance [124].

      2. November 9-20, 2020 Patient and Staff PPS

      Saint Elizabeths conducted a PPS for patients and staff from November 9-20,

2020. A total of 884 staff members were tested—843 at Saint Elizabeths and another

41 at other sites. 559 staff members tested negative, five tested positive, one test was
       Case 1:19-cv-03185-RDM Document 126 Filed 11/20/20 Page 2 of 2




inconclusive, and 319 results are pending. Staff members with positive or

inconclusive results were placed on 14-day leave. Approximately 207 patients were

tested, and they all tested negative; no results are pending.

Dated: November 20, 2020.        Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Honey Morton
                                 MICAH BLUMING [1618961]
                                 HONEY MORTON [1019878]
                                 GAVIN N. PALMER [1619264]
                                 Assistant Attorneys General
                                 ROBERT A. DEBERARDINIS, JR. [335976]
                                 Senior Assistant Attorney General
                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 (202) 724-6591
                                 (202) 741-5908 (fax)
                                 micah.bluming@dc.gov
                                 honey.morton@dc.gov
                                 gavin.palmer@dc.gov
                                 robert.deberardinis@dc.gov

                                 Counsel for Defendants




                                          2
